Name: 80/566/EEC: Commission Decision of 23 May 1980 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada (Only the French, German, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-06-17

 Avis juridique important|31980D056680/566/EEC: Commission Decision of 23 May 1980 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada (Only the French, German, Italian and Dutch texts are authentic) Official Journal L 149 , 17/06/1980 P. 0042 - 0043 Spanish special edition: Chapter 03 Volume 18 P. 0133 Portuguese special edition Chapter 03 Volume 18 P. 0133 ****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 2 ) OJ NO L 100 , 17 . 4 . 1980 , PP . 32 AND 35 . COMMISSION DECISION OF 23 MAY 1980 AUTHORIZING CERTAIN MEMBER STATES TO PROVIDE FOR DEROGATIONS FROM CERTAIN PROVISIONS OF COUNCIL DIRECTIVE 77/93/EEC IN RESPECT OF OAK WOOD ORIGINATING IN CANADA ( ONLY THE DUTCH , FRENCH , GERMAN AND ITALIAN VERSIONS ARE AUTHENTIC ) ( 80/566/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF HARMFUL ORGANISMS OF PLANTS OR PLANT PRODUCTS ( 1 ), AS AMENDED BY DIRECTIVES 80/392/EEC AND 80/393/EEC ( 2 ), AND IN PARTICULAR ARTICLE 14 ( 3 ) THEREOF , HAVING REGARD TO THE REQUESTS SUBMITTED BY THE KINGDOM OF BELGIUM , THE FEDERAL REPUBLIC OF GERMANY , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS , WHEREAS , UNDER THE PROVISIONS OF DIRECTIVE 77/93/EEC , OAK WOOD WITH BARK ATTACHED , ORIGINATING IN NORTH AMERICA , MAY IN PRINCIPLE NOT BE INTRODUCED INTO THE COMMUNITY , BECAUSE OF THE RISK OF CERATOCYSTIS FAGACEARUM ( OAK WILT ) BEING INTRODUCED ; WHEREAS , HOWEVER , ARTICLE 14 ( 3 ) OF THE ABOVEMENTIONED DIRECTIVE PERMITS DEROGATIONS FROM THAT RULE , PROVIDED THAT IT IS ESTABLISHED THAT THERE IS NO RISK OF SPREADING HARMFUL ORGANISMS ; WHEREAS , IN THE REQUESTING MEMBER STATES , THERE IS A NEED TO IMPORT OAK WOOD WITH BARK ATTACHED , BECAUSE OF THE TECHNICAL REQUIREMENTS OF VENEER PRODUCTION ; WHEREAS , IN RESPECT OF CANADA , THE COMMISSION HAS ESTABLISHED THAT ON THE BASIS OF THE INFORMATION AVAILABLE AT PRESENT , THERE IS NO EVIDENCE OF CERATOCYSTIS FAGACEARUM OCCURRING IN ANY PART OF THAT COUNTRY AND ALSO NO OTHER RISK OF SPREADING CERATOCYSTIS FAGACEARUM , PROVIDED THAT CERTAIN SPECIAL TECHNICAL CONDITIONS ARE SATISFIED ; WHEREAS THE REQUESTING MEMBER STATES SHOULD THEREFORE BE AUTHORIZED , IN THE FIRST INSTANCE FOR A LIMITED PERIOD , TO PROVIDE , UNDER THOSE SPECIAL TECHNICAL CONDITIONS , FOR DEROGATIONS IN RESPECT OF OAK WOOD ORIGINATING IN CANADA ; WHEREAS , WITHOUT PREJUDICE TO POSSIBLE REQUIREMENTS IN RESPECT OF THE PERIOD OF FELLING , THIS AUTHORIZATION WILL BE EXTENDED UNLESS NEW INFORMATION GIVES CAUSE FOR ITS REVISION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON PLANT HEALTH , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE KINGDOM OF BELGIUM , THE FEDERAL REPUBLIC OF GERMANY , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE HEREBY AUTHORIZED TO PROVIDE , UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 2 HEREOF , FOR DEROGATIONS FROM ARTICLE 5 ( 1 ) AND THE THIRD INDENT OF ARTICLE 12 ( 1 ) ( A ) OF DIRECTIVE 77/93/EEC WITH REGARD TO THE REQUIREMENTS REFERRED TO IN ANNEX IV , PART A ( 2 ), FOR LOGS OF QUERCUS WITH BARK ATTACHED ORIGINATING IN CANADA AND INTENDED FOR VENEER PRODUCTION . 2 . FOR THE PURPOSES OF PARAGRAPH 1 , THE FOLLOWING CONDITIONS SHALL BE SATISFIED : ( A ) EACH LOG SHALL BE MARKED , IN THE AREA OF ORIGIN , WITH AN OFFICIALLY APPROVED SIGN ENABLING ITS CANADIAN ORIGIN TO BE IDENTIFIED ; ( B ) THE OFFICIAL PHYTOSANITARY CERTIFICATE SHALL BE ISSUED BY FEDERAL AUTHORITIES IN CANADA , AND SHALL INDICATE THE BOTANICAL NAME OF THE SPECIES AS WELL AS THE CANADIAN ORIGIN , AS INDICATED BY THE MARKING MENTIONED IN ( A ); ( C ) THE LOGS MAY BE INTRODUCED INTO THE COMMUNITY ONLY VIA THE FOLLOWING PORTS OF UNLOADING : - AMSTERDAM , - ANTWERPEN , - BREMEN , - BREMERHAVEN , - HAMBURG , - LIVORNO , - NORDENHAM , - RAVENNA , - ROTTERDAM , - VENEZIA . THE INSPECTIONS REQUIRED PURSUANT TO ARTICLE 12 OF DIRECTIVE 77/93/EEC SHALL BE MADE EITHER IN THOSE PORTS OR AT THE FIRST PLACE OF STORAGE ; ( D ) PRIOR TO TREATMENT OR PROCESSING CORRESPONDING AT LEAST TO THAT PROVIDED FOR IN ANNEX IV A ( 2 ) OF THE SAID DIRECTIVE , LOGS WHICH HAVE BEEN STORED IN ONE OF THE MEMBER STATES MENTIONED IN PARAGRAPH 1 MAY BE INTRODUCED INTO ANOTHER OF SUCH MEMBER STATES ONLY AFTER INFORMATION HAS BEEN EXCHANGED BETWEEN THE OFFICIAL PLANT PROTECTION ORGANIZATIONS OF THE MEMBER STATES CONCERNED , AND UNDER CONDITIONS WHICH HAVE BEEN AGREED BETWEEN THEM PRIOR TO SUCH INTRODUCTION ; ( E ) PRIOR TO TREATMENT OR PROCESSING CORRESPONDING AT LEAST TO THAT PROVIDED FOR IN ANNEX IV A ( 2 ) OF THE SAID DIRECTIVE , LOGS MAY BE STORED ONLY AT PLACES WHICH HAVE BEEN NOTIFIED TO THE OFFICIAL PLANT PROTECTION ORGANIZATION OF THE MEMBER STATE CONCERNED AND MENTIONED IN PARAGRAPH 1 , AND WHICH HAVE APPROPRIATE WET STORAGE FACILITIES , AVAILABLE AT LEAST FOR THE PERIOD SPECIFIED IN ( F ); ( F ) PRIOR TO TREATMENT OR PROCESSING CORRESPONDING AT LEAST TO THAT PROVIDED FOR IN ANNEX IV A ( 2 ) OF THE SAID DIRECTIVE , THE LOGS SHALL BE SUBJECT TO CONTINUOUS WET STORAGE , STARTING , AT THE LATEST , AT THE TIME OF FLUSHING IN THE NEIGHBOURING OAK STANDS ; ( G ) THE WASTE FROM TREATMENT OR PROCESSING SHALL IMMEDIATELY BE DESTROYED AT THE PLACE OF PROCESSING ; ( H ) THE NEIGHBOURING OAK STANDS SHALL REGULARLY BE INSPECTED AT APPROPRIATE TIMES BY THE OFFICIAL PLANT PROTECTION ORGANIZATIONS FOR SYMPTOMS OF CERATOCYSTIS FAGACEARUM . ANY CONFIRMED CONTAMINATION SHALL IMMEDIATELY BE NOTIFIED TO THE OTHER MEMBER STATES AND TO THE COMMISSION ; ( I ) PRIOR TO IMPORT , THE IMPORTER OR HIS AGENTS SHALL NOTIFY EACH IMPORT SUFFICIENTLY IN ADVANCE TO THE AUTHORITY RESPONSIBLE IN THE MEMBER STATE CONCERNED AND MENTIONED IN PARAGRAPH 1 , INDICATING : - THE QUANTITY , - THE AREA OR AREAS OF ORIGIN , - THE PORT OF UNLOADING , - THE PLACE OR PLACES OF STORAGE , - THE PLACE OR PLACES OF DESTINATION FOR PROCESSING FOR VENEER PRODUCTION . THEY SHALL BE OFFICIALLY INFORMED , PRIOR TO IMPORT , OF THE CONDITIONS LAID DOWN IN PARAGRAPH 2 ( A ) TO ( H ). ARTICLE 2 1 . THE AUTHORIZATION ACCORDED IN ARTICLE 1 SHALL EXPIRE ON 31 DECEMBER 1980 . IT SHALL BE REVOKED EARLIER IMMEDIATELY UPON IT BEING ESTABLISHED THAT THE CONDITIONS LAID DOWN UNDER ARTICLE 1 ( 2 ) ARE NOT SUFFICIENT TO PREVENT THE INTRODUCTION OF CERATOCYSTIS FAGACEARUM , OR HAVE NOT BEEN COMPLIED WITH . IT SHALL BE REVIEWED IMMEDIATELY THERE IS EVIDENCE OF CERATOCYSTIS FAGACEARUM OCCURRING IN CANADA . 2 . EXTENSION OF THE AUTHORIZATION BEYOND 31 DECEMBER 1980 SHALL BE DECIDED UPON BEFORE 1 OCTOBER 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE FEDERAL REPUBLIC OF GERMANY , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 23 MAY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT